Citation Nr: 1423190	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a bone disorder, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a heart disorder, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia.  In February 2014, the Veteran withdrew his earlier request for a hearing before a Veterans' Law Judge.  In March 2014, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded the appeal to obtain the Veteran's outstanding treatment records from the Pittsburg and Johnson VA Medical Centers as well as to undertake any needed development unique to claims based on exposure to ionizing radiation.  

However, neither the paper claims file returned to the Board, or the Veteran's electronic claims file reflects that the requested development was undertaken.  Apparently, after the March 2014 Remand, the Veteran was scheduled for an April 2014 video conference hearing before the Board, which he did not attend.  In any event, the Board finds that another Remand is required to have the development requested in March 2014, carried out.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post- February 2010 treatment records from the Pittsburg VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-May 2010 treatment records from the Johnson VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After conducting any additional development as may become indicated, including the development unique to claims based on exposure to ionizing radiation, re-adjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

